Citation Nr: 1820432	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right lower extremity disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected disability.

4.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar myositis and degenerative joint disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1978 to December 1978, with additional periods of active duty for training (ACDUTRA) with the Puerto Rico Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, October 2008, and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was previously remanded for further development in December 2012 and has been returned for appellate consideration.  Along with the issues currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for "left plantar fasciitis claimed as left leg condition as secondary to the service-connected disability of lumbosacral myositis; degenerative joint disease," which was addressed in the December 2012 Board remand.  The Board broadened the claim to include any diagnosed left lower extremity disorder.  During the pendency of the appeal, in a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for "left S1 radiculopathy, also claimed as left lower extremity disorder as secondary to the service-connected disability of lumbosacral myositis; degenerative joint disease," and assigned a 10 percent disability evaluation effective January 27, 2015.  Although the RO considered this to be a full grant of the benefit sought on appeal, the evidence of record shows that the Veteran has consistently maintained that he has bilateral plantar fasciitis that is etiologically related to his-service connected back disability.  Indeed, the issue of entitlement to service connection for left plantar fasciitis was included in the March 2016 Supplemental Statement of the Case (SSOC).  Therefore, the Board finds that the issue of entitlement to service connection for left plantar fasciitis is still on appeal.  Moreover, because the evidence suggests the Veteran's left foot disability affects both feet, the Board finds it is appropriate to expand the scope of the claim to include both feet and any diagnosis of a bilateral foot disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Board notes that there is some question concerning who represents the Veteran in this matter.  Prior to certification of the appeal to the Board in July 2010, the Veteran submitted a signed VA Form 21-22, dated March 2009, granting power of attorney (POA) in favor of the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA).  In July 2012, a VA Form 21-22 granting a POA in favor of another representative was associated with the record.  Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304  (a).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304  (b).  In the present case, the Veteran did not submit a motion to the Board requesting a change in his representative, nor is there any explanation for the change in representation.  

Accordingly, the Board does not find good cause for the Veteran's change in representation at such a late date.  See e.g. Perez v. Shinseki, 25 Vet. App. 190   (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  PRPAVA was listed as the Veteran's representative in the Board's December 2012 remand decision, and it continued to take action on his behalf after the Board's decision.  The Veteran has yet to shed light on the July 2012 VA Form 21-22, and the other named representative has submitted written correspondence stating its inability to represent the Veteran given his failure to comply with the provisions of 38 C.F.R. 
§ 20.1304.  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.  The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

The issues of entitlement to service connection for a bilateral foot disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The competent and credible medical evidence shows that the Veteran does not have an acquired psychiatric disorder that is etiologically related to service, either on a direct basis or as secondary to a service-connected disability.

2.  The competent and credible medical evidence shows that the Veteran does not have a right lower extremity disorder that is etiologically related to service, either on a direct basis or as secondary to a service-connected disability.

2.  During the period on appeal, the Veteran's service-connected lumbar myositis and degenerative joint disease was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes having a total duration of at least six weeks during the past 12 months due to intervertebral disc syndrome, or objective neurologic abnormalities.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for service connection for a right lower extremity disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The criteria for a disability rating in excess of 40 percent for lumbar myositis and degenerative joint disease have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5021, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159  (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159  (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. 
§ 3.159  (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159  (c)(1). VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159  (c)(4).

As previously discussed, this case was remanded for further development in December 2012.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In accordance with the remand instructions, the Veteran was afforded a new VA examination in February 2015 to determine the current level of severity of his service-connected lumbar myositis and degenerative disc disease.  The Veteran was afforded a VA examination concerning his claimed acquired psychiatric disorder in January 2015.  The Veteran was issued a corrected VCAA notice letter in January 2015 and indicated his acknowledgment of said letter in a subsequent response.  Additional VA treatment records were associated with the claims file, to include records related to vocational rehabilitation.  The Veteran was provided a Statement of the Case (SOC) concerning his claim for TDIU in June 2013.  Finally, following the additional development, the Veteran's remaining claims were adjudicated in a March 2016 Supplemental Statement of the Case (SSOC).

After considering the prior remand and the development conducted, the Board finds that substantial compliance with the prior remand has been accomplished, at least with regard to the Veteran's claims for service connection for an acquired psychiatric disorder and an increased rating for his back disability.  Therefore, the Board may proceed with adjudicating the Veteran's claims without prejudice to him.

II.  Legal Analysis: Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 U.S.C. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      A.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that his currently diagnosed major depressive disorder is related to his service-connected disabilities.  He has not asserted-and the record does not suggest-that his disability is related to service on a direct basis.

Turning to the evidence of record, the Board notes that the Veteran has been diagnosed with a psychiatric disorder-specifically, major depressive disorder-during the relevant period on appeal.  As the Veteran has a current disability, he meets the first requirement of service connection.  However, the Veteran is unable to establish that his major depressive disorder is etiologically related to service or as secondary to service-connected disabilities.

The Veteran's service treatment records (STRs) are silent for evidence of complaints or treatment for any psychiatric conditions.  A November 1978 mental status examination revealed no mental illness and cleared the Veteran for discharge from active service. 

The record shows that the Veteran sought treatment for depression starting in August 2007.  VA treatment records from that period show that the Veteran reported having problems with his stepchildren and admitted to violent behavior, including physical violence toward his wife.  He stated that everyone around him rejected him, and that he had a painful childhood, growing up in the hands of an abusive and alcoholic father who used to physically abuse his mother.  Subsequent VA mental health treatment notes from throughout the period on appeal include reports of marital and family issues.  This includes a December 2007 treatment note that mentions "poor tolerance to stress at home;" a July 2009 treatment note that mentions a history of "family disruption;" and a January 2011 treatment note that mentions a history of "chronic marital dysfunction."  In a September 2012 treatment note, the Veteran stated that economic problems cause him stress.  

VA treatment records also include a July 2009 treatment note in which the Veteran cited anxiety as a sign or symptom of his low back disability, and an October 2014 treatment note in which the Veteran reported "ups and downs" related to medical issues.

The Veteran was first afforded a VA examination concerning his depression in May 2009.  After extensive review of the claims file, the VA examiner diagnosed major depressive disorder, recurrent, with psychotic features, and noted reports of "partner relational problem" and "family disruption."  The examiner highlighted the Veteran's volatile home life, noting that he was on his third marriage, the first two having ended in divorce due to his violent behavior.  The examiner noted that the Veteran was having trouble with his current wife, and that she had separated from him and was living alone.  He was noted to have a history of alcohol abuse but was currently sober.  The Veteran reported that his paternal grandmother committed suicide by hanging, which he remembered because she hung herself on a tree where they lived.  He reported that he was the youngest of 11 children, and that he was frequently physically abused by his father for no apparent reason.  He reported being angry and irritable and taking it out on his wife, though he stated that she sometimes provoked him by calling him a "pig."  He admitted to some suicidal ideation.  With regard to his military history, the examiner noted that the Veteran was discharged from the National Guard early due to "unsatisfactory participation."  The Veteran admitted he was frequently absent from drills.  The Veteran's DD-214 shows he was discharged "under honorable conditions."  

The examiner concluded that the Veteran's depression was not directly related to his active military service or caused by or a result of his service connected back disability.  In reaching this conclusion, the examiner noted the lack of evidence of an in-service incurrence.  The examiner also cited the Veteran's traumatic childhood, abusive relationship with his wives, and family history of mental disorders as the most likely causes of his depression.

The Veteran was afforded another VA examination concerning his depression in January 2015.  The Veteran reported that he was separated from his wife and lived alone.  He also reported having three children from two previous marriages, with whom he maintained "good paternal relations."  He did not report significant interpersonal relationship difficulties.  He stated he was discharged from the military early due to problems with his back and had no disciplinary problems in service. 

The examiner diagnosed the Veteran with major depression and cited "housing, primary support group, social environment, financial" as current psychosocial stressors.  The examiner determined that the Veteran's depression was not etiologically related to his military service or his service-connected disabilities.  In reaching this conclusion, the examiner wrote that there is no evidence of psychiatric complaints, findings, or treatment during military service.  The examiner acknowledged that the Veteran had previously cited pain as a stressor on a few occasions, but noted that housing, primary support group, social environment, and financial issues were far more frequently cited as causing and contributing to the Veteran's depression.  The examiner concluded that a link between the Veteran's major depressive disorder and service-connected disability could not be made.

Overall, the Board finds that the weight of the competent and credible medical evidence shows that the Veteran's currently diagnosed depression is not etiologically related to service or as secondary to service-connected disabilities.  Although there are a few isolated instances where the Veteran cites pain as a stressor, the overwhelming majority of VA treatment notes, as well as two VA examination reports, indicate the Veteran's depression is attributable to other issues.

In weighing the evidence of record, the Board has considered the Veteran's lay testimony that his back condition has caused his depression.  While it is true that the Veteran, as a lay person, is competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment; he is not competent to make medical conclusions, especially as to such complex issues as the etiology of a disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Board finds the opinions of medical professionals to be the most probative evidence of record concerning the nature and etiology of his depression.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. Consequently, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

	B.  Entitlement to Service Connection for a Right Lower Extremity Disorder

The Veteran asserts that he has a right lower extremity disorder that is related to his service-connected disabilities.  He has not asserted-and the record does not suggest-that his disability is related to service on a direct basis.

Turning to the evidence of record, in an April 2009 statement in support of claim, the Veteran reported that his back pain was causing pain in his leg, such that he was unable to walk, do normal activities, get out of bed, or simply stand up or sit.

VA treatment records from January and April 2011 show the Veteran complained of pain radiating from his low back to his right leg.  The Veteran reported that the pain caused difficulty completing activities of daily living (ADLs).

The Veteran was afforded a VA examination in connection with his claim in February 2015.  The Veteran reported constant low back pain which radiated toward both lower extremities, as well as "right knee locking pain sensation."  After a physical examination of the Veteran, the examiner diagnosed peripheral neuropathy of the bilateral lower extremities.  However, the examiner did not opine as to etiology.  Consequently, the examiner provided an addendum opinion in March 2016 in which he addressed the nature and etiology of the Veteran's peripheral neuropathy.  The examiner determined that the Veteran's peripheral neuropathy of the lower extremities is less likely than not related to service on a direct basis, since the Veteran's STRs do not show treatment for such a disability, nor does the evidence show he sought treatment within a year of discharge.  Additionally, the examiner stated that it is less likely than not that the Veteran's lower extremity peripheral neuropathy was caused or aggravated by the Veteran's service-connected back disability.  The examiner explained that peripheral neuropathy is a disorder affecting the terminal nerve endings in the distal extremities, caused by either metabolic, nutritional, toxic, or hereditary etiologies.  He further explained that lumbar spine arthritis and lumbar herniated nunleous pulposus, radiculopathies, and bulging discs are disorders of the lower back that are not known to be a cause of-or a risk factor for-the development of peripheral neuropathy.  The examiner concluded that peripheral neuropathy of the lower extremities and lumbar conditions are not pathophysiologically related to each other.

Overall, the Board finds that the weight of the competent and credible medical evidence shows that the Veteran does not have a right lower extremity disorder that is etiologically related to service or as secondary to service-connected disabilities.  Although the Veteran has been diagnosed with peripheral neuropathy of the right  lower extremity, the evidence shows that this condition is not etiologically related to his service-connected back disability.

In weighing the evidence of record, the Board has considered the Veteran's lay testimony that his back condition has caused his leg pain.  As previously discussed, while it is true that the Veteran, as a lay person, is competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment; he is not competent to make medical conclusions, especially as to such complex issues as the etiology of a disability.  See Charles, 16 Vet. App. 370 at 374-75.  Here, the VA examiner conducted a thorough physical examination of the Veteran, reviewed the Veteran's claims file, and relied on his medical knowledge and expertise in reaching a conclusion supported by a detailed rationale.  Accordingly, the Board finds the opinions of the VA examiner to be the most probative evidence of record concerning the nature and etiology of the Veteran's claimed lower right extremity disorder.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. Consequently, the Board finds that service connection for a right lower extremity disorder is not warranted.

II.  Legal Analysis: Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Veteran asserts that he is entitled to a higher disability rating than currently assigned for his service-connected lumbar myositis and degenerative joint disease.

The Veteran's disability is currently rated under DC 5021-5242.  The Rating Schedule provides that under DC 5021, myositis will be rated on limitation of motion of affected parts as degenerative arthritis.  Under DC 5003, degenerative arthritis is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Here, the appropriate DC is 5242, degenerative arthritis of the spine.

DC 5242 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2017). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Alternatively, the Veteran's back disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, See DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran's claim for a higher rating for his service-connected back disability was received in February 2008.  The Veteran's disability has been rated as 40 percent disabling since May 2000.

In his February 2008 claim, the Veteran stated that his back disability has "worsened considerably."  In March 2008, he was afforded a VA examination to assess the severity of his disability.  The Veteran described his back pain as strong and severe, lasting 1-2 days, with radiation to the plantar aspect of his feet.  He reported severe flare-ups lasting 2-3 days, alleviated by bed rest.  He reported that his back disability prevented him from walking more than a few yards.  On examination, the Veteran exhibited objective abnormalities of spasm, pain with motion, and tenderness, determined to be severe enough to be responsible for abnormal gait or spinal contour.  The Veteran was noted to have spinal flattening.  Range of motion testing showed forward flexion of the thoracolumbar spine of 45 degrees with painful motion starting at 35 degrees; extension from 0 to 15 degrees; lateral flexion and rotation left and right of 30 degrees with no additional limitation of function due to fatigue, lack of endurance, or weakness after repetitive use on the day of the exam.  The examiner did not find thoracolumbar spine ankylosis.

In a September 2008 statement in support of claim, the Veteran reiterated that his back condition had worsened, thereby entitling him to a higher disability evaluation.  In an April 2009 statement in support of claim construed as an NOD, the Veteran wrote that his back condition was causing pain in his legs and preventing him from walking, getting out of bed, or just simply standing up or sitting.  

VA treatment records show the Veteran was treated regularly for low back pain.  In June 2008, the Veteran underwent MRI testing of his lumbar spine, which revealed multilevel discogenic disease of the lumbar spine.  In a January 2011 treatment note, the Veteran reported that his low back pain was worse and resulted in difficulties performing ADLs; diagnostic impression was chronic low back pain and low back muscle spasm.  

The Veteran was afforded another VA examination in February 2015.  The Veteran reported constant low back pain radiating toward both lower extremities.  The Veteran reported flare-ups that cause him to stay in bad for a few hours.  He did not report any functional loss or functional impairment of the thoracolumbar spine, regardless of repetitive use.  On range of motion testing, the Veteran exhibited abnormal range of motion.  Forward flexion was 0 to 52 degrees; extension was 0 to 10 degrees; right and left lateral flexion were 0 to 15 degrees; right and left lateral rotation were 0 to 15 degrees.  However, the examiner found that the range of motion itself did not contribute to a functional loss.  The Veteran reported pain on forward flexion, extension, right lateral rotation, and left lateral rotation.

The Veteran was able to perform repetitive use testing with at least three repetitions, which indicated additional loss of function or range of motion afterward.  Range of motion after three repetitions on forward flexion was 0 to 35 degrees; extension was 0 to 5 degrees; right and left lateral flexion were 0 to 10 degrees; and right and left lateral rotation were 0 to 15 degrees.  Muscle strength testing was normal, and the Veteran was not found to have muscle atrophy.  The Veteran was found not to have ankylosis of the spine.  Moreover, the examiner did not find any other neurological abnormalities or findings related to the thoracolumbar spine.  The examiner found that the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine with episodes of bed rest having a total duration of at least two weeks, but less than four weeks during the past 12 months.

Overall, the Board finds that the weight of the competent and credible medical evidence shows that the currently assigned 40 percent rating adequately describes the Veteran's lumbar spine disability.  The evidence does not show that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's VA treatment records and VA examination reports indicate the Veteran had pain, but was able to move his thoracolumbar spine.  The evidence does not show that the Veteran's back pain caused limitation of movement causing unfavorable ankylosis of the entire thoracolumbar spine.  Even taking into consideration the functional effects of repetitive use, the Board finds that the Veteran's disability does not nearly approximate the next higher criteria. Therefore, the Veteran does not meet the schedular criteria for a rating in excess of 40 percent under DC 5242. 

The evidence also does not show that the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Therefore, the Veteran does not meet the schedular criteria for a rating in excess of 40 percent under DC 5243.  

Additionally, there was no evidence of any other neurological abnormalities (such as bowel or bladder problems/pathological reflexes).  Therefore, a separate rating is not warranted for neurologic abnormalities.

Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbar myositis and degenerative joint disease.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a right lower extremity disorder, to include as secondary to a service-connected disability, is denied.

Entitlement to a rating in excess of 40 percent for service-connected lumbar myositis and degenerative joint disease is denied.


REMAND

Although the Board regrets the delay, the Board finds that remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement for TDIU and service connection for a right lower extremity disorder.  See 38 C.F.R. § 19.9 (2017).  

With regard to the Veteran's claim of entitlement to service connection for a bilateral foot disability, the Board finds that remand for a new VA examination is necessary.  The Veteran was afforded a VA examination concerning his claimed foot disability in May 2009.  The VA examiner diagnosed the Veteran with plantar fasciitis, but did not specify which foot, and concluded it was unrelated to the Veteran's military service or a service-connected disability.  In its December 2012 decision, the Board found the May 2009 examination to be inadequate because the examiner failed to reconcile his findings with an April 2009 VA treatment record diagnosing "foot pain as secondary to low back pain."  

VA treatment records associated with the claims file since the May 2009 VA examination include reports from the Veteran of pain radiating to his right glute and leg (see January 12 and April 19, 2011 treatment notes).

The Veteran was afforded an additional VA examination in February 2015, but the examination and associated March 2016 addendum opinion did not address the Veteran's feet or his previous diagnosis of plantar fasciitis.  Therefore, on remand, the Veteran should be afforded a new VA examination that reconciles the evidence of record.

With regard to the Veteran's claim of entitlement to TDIU, the Board finds this issue to be inextricably intertwined with his claim of entitlement to service connection for a bilateral foot disability, as the outcome of his claim for the right lower extremity could impact his total disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on this issue would be premature, and remand is also required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any bilateral foot disability.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report. 

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any disorder affecting the feet, to include plantar fasciitis, degenerative changes in the feet, Achilles enthesopathy, plantar spurs, or any other disability, had its clinical onset in service or is otherwise related to the Veteran's military service.  

In rendering this opinion, the examiner must address any lay assertions made by the Veteran regarding the onset, frequency, and severity of symptoms.  The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such pain, swelling, locking, giving way, or similar symptoms. 

If the examiner finds that any diagnosed bilateral foot disability did not have a clinical onset during service, or is not otherwise related to the Veteran's military service, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed bilateral foot disorder was caused or aggravated (permanently worsened beyond its normal progression) by any service-connected disability, to include the service-connected lumbar spine disability.  

The examiner must reconcile his/her opinion with the April 2009 clinical note diagnosing bilateral foot pain as secondary to the service-connected lumbar spine disability, and explain any difference in opinion.  

If the examiner determines that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2.  Then, readjudicate the appeals, including the Veteran's claim for TDIU.  If the claims remain denied, issue a supplemental statement of the case and provide the Veteran and his representative adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


